PER CURIAM:
On June 13, 1985, claimant American Office Systems, Inc. filed its Notice of Claim seeking an award of $500.00 replacement cost for destruction of its 3M Copier, Model 215BG, in a flood at Williamson, West Virginia, on May 7 and 8, 1984. On August 2, 1985, the Division of Vocational Rehabilitation, as the respondent agency, filed its Answer thereto admitting the validity of the claim and requesting the Court to issue an "advisory opinion' with reference to the claim. Under West Virginia Code 14-2-8, a state agency may request an advisory determination. Attached to respondent's Answer is an 'Exhibit A" consisting of Copier Lease/Maintenance Agreement dated June 1, 1983, between claimant and respondent, pertaining to the lease of numerous copiers at numerous locations for the period from July 1, 1983 to June 30, 1984, which includes the subject copier at Williamson. Paragraph numbered 8 of said Agreement reads as follows:
"8. LOSS AND DAMAGE. LESSEE hereby assumes and shall bear the entire risk of loss and damage to the EQUIPMENT from any and every cause whatsoever. No loss or damage to the EQUIPMENT or any part thereof shall impair any obligation of LESSEE under this Agreement which shall continue in full force and effect. In the event of loss or damage of any kind whatsoever to any item of EQUIPMENT, LESSEE, at the option of LESSOR, shall: (a) place the same in good repair, condition and working order; or (b) replace the same with like equipment in good repair, condition and working order; or (c) pay to LESSOR the replacement cost of EQUIPMENT less depreciation."
Accordingly, the Court is of the opinion, and issues this advisory determination, that the respondent is legally obligated to the claimant, upon this claim, in the amount of $500.00.
Award $500.00.